UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7705


LUIS ROSARIO,

                   Plaintiff - Appellant,

             v.

DOCTOR UMESI, Doctor in Wake County Jail; SERGEANT LONG,
Staff Member, Wake County Jail; MR. PONCELET, Staff Member,
Wake County Jail,

                   Defendants – Appellees,

             and

DONNIE HARRISON, Wake County Sheriff; MR. GUNTER,               Wake
County Jail Director; WAKE COUNTY SHERIFF'S OFFICE,

                   Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-ct-03171-BO)


Submitted:    December 17, 2009              Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Rosario, Appellant Pro Se. John Albert Maxfield, COUNTY
ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North
Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Luis    Rosario   appeals        the    district   court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the    record      and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Rosario v. Wake County Sheriff’s Office, No. 5:07-ct-

03171-BO    (E.D.N.C.     Sept.   1,    2009).       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        3